Title: To George Washington from Caleb Gibbs, 3 June 1781
From: Gibbs, Caleb
To: Washington, George


                        
                            
                                3 June 1781
                            
                        
                        Report of the State of Provisions, water casks &c. in the different works at West Point and its
                            dependencies on the West side of the Hudson River. June 3d 1781
                        
                            
                                 
                                Viz. 
                                
                                No.
                                 
                                1.
                                 
                                 7. 3/4 lbs.
                                 
                                good provision
                            
                            
                                
                                
                                
                                
                                1.
                                
                                do
                                
                                bad
                            
                            
                                
                                
                                
                                
                                2.
                                
                                Iron bound Hhds
                                
                                no water in them and all
                            
                            
                                
                                
                                
                                
                                4.
                                
                                hhds
                                
                                wanting some repair
                            
                            
                                
                                
                                
                                
                                 4.
                                
                                tierce
                                
                                
                            
                            
                                
                                
                                
                                
                                4.
                                
                                barrells
                                
                                
                            
                            
                                
                                N.B. some of the provision casks leaky.
                            
                            
                                
                                
                                No.
                                
                                2.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                10.
                                
                                lbs. 
                                
                                good provision
                            
                            
                                
                                
                                
                                
                                3
                                
                                do 
                                
                                bad
                            
                            
                                
                                
                                
                                
                                5
                                
                                Iron bound hhds
                                
                                no water in them and
                            
                            
                                
                                
                                
                                
                                3.
                                
                                hhds
                                
                                wanting repair
                            
                            
                                
                                
                                
                                
                                 5.
                                
                                tierces
                                
                                
                            
                            
                                
                                
                                
                                
                                7.
                                
                                barrells
                                
                                
                            
                            
                                
                                N.B. some of the provision Cask’s leaky.
                            
                            
                                
                                
                                No.
                                
                                3.
                                
                                
                                
                                
                            
                            
                                
                                
                                
                                
                                7.
                                
                                barrells 
                                
                                good provision
                            
                            
                                
                                
                                
                                
                                3
                                
                                Iron bound hhds
                                
                                no water in them and
                            
                            
                                
                                
                                
                                
                                1.
                                
                                do pipe
                                
                                wanting repair
                            
                            
                                
                                
                                
                                
                                4.
                                
                                hhds
                                
                                
                            
                            
                                
                                
                                
                                
                                2.
                                
                                tierces
                                
                                
                            
                            
                                
                                
                                
                                
                                3.
                                
                                barrells
                                
                                
                            
                            
                                
                                N.B. provision Casks in good order.
                            
                            
                                
                                
                                No..
                                
                                4.
                                
                                9. 3/4 barrells
                                
                                good provision
                            
                            
                                
                                
                                
                                
                                6.
                                
                                do 
                                
                                bad
                            
                            
                                
                                
                                
                                
                                4.
                                
                                Iron bound hhds
                                
                                no water in them
                            
                            
                                
                                
                                
                                
                                3.
                                
                                tierces
                                
                                and wanting repair
                            
                            
                                
                                
                                
                                
                                4.
                                
                                barrells
                                
                                
                            
                            
                                
                                Fort Willis
                                
                                 8. 
                                
                                barrells 
                                
                                provision
                            
                            
                                
                                
                                
                                
                                3.
                                
                                Iron bound hhds
                                
                                
                            
                            
                                
                                
                                
                                
                                3.
                                
                                hhds
                                
                                all filld with water
                            
                            
                                
                                
                                
                                
                                1.
                                
                                tierce
                                
                                
                            
                            
                                
                                
                                
                                
                                1.
                                
                                barrell
                                
                                
                            
                            
                                
                                N.B. the provision without pickle and need to be immediately repackd.
                            
                            
                                
                                Fort Webb
                                
                                1.
                                
                                Iron bound hhds
                                
                                half filld with water
                            
                            
                                
                                
                                
                                
                                1.
                                
                                hhds
                                
                                
                            
                            
                                
                                Fort Putnam
                                
                                13.
                                
                                hhds filld with water
                                
                                
                            
                            
                                
                                
                                
                                
                                9.
                                
                                Hhds empty
                                
                                
                            
                            
                                
                                
                                
                                
                                3
                                
                                barrells salt beef
                                
                                
                            
                            
                                
                                
                                
                                
                                15
                                
                                do bread
                                
                                
                            
                            
                                
                                
                                
                                
                                9.
                                
                                do pease
                                
                                
                            
                            
                                
                                
                                
                                
                                1.
                                
                                tierce rum in the magazine of powder
                            
                        
                        Fort Clinton No provision according to the report of the Garrison Commissary.
                        
                            C. Gibbs Majr Comdr
                            2d Mass. Regt

                        
                    